270 S.C. 367 (1978)
242 S.E.2d 421
Charles F. HANSELMANN, Jr., as Administrator of the Estate of Sommai Hanslemann, Respondent,
v.
Dr. Robert J. McCARDLE, Dr. Charles S. Bryan, Carmelisa Edwards, Flonnie Brooks, Dr. Hoke F. Henderson, the Columbia Clinic, P.A., and the Columbia Surgical Associates, P.A., of whom Carmelisa Edwards and Flonnie Brooks are (two cases), Appellants.
20639
Supreme Court of South Carolina.
March 14, 1978.
*368 Daniel R. McLeod, Atty. Gen., A. Camden Lewis and Perry M. Buckner, Asst. Attys. Gen., of Columbia, for Appellants.
W. Ralph Garris, of Columbia, for Respondent.
*369 March 14, 1978.
NESS, Justice:
These are actions for wrongful death and pain and suffering brought against three physicians, their professional associations, a laboratory technician and a laboratory aid. This appeal is from an order denying a demurrer interposed by Carmelisa Edwards, a laboratory technician, and Flonnie Brooks, a laboratory aid. We affirm.
Sommai Hanselmann suffered from hemotysis which eventually caused respiratory and cardiac arrest. She died on July 29, 1975. Appellants Edwards and Brooks, employees of Richland Memorial Hospital, performed laboratory tests in connection with Ms. Hanselmann's illness.
Respondent alleged, inter alia, that Edwards and Brooks did not follow specified laboratory procedures and failed to exercise proper care in reporting the laboratory results. Appellants' demurrer asserted that as a matter of law, public employees enjoy immunity from suit for all discretionary official acts not done maliciously, and as the complaint failed to allege any malicious conduct by appellants, it failed to state a cause of action.
We believe the demurrer was properly denied. The scope of immunity, if any, enjoyed by appellants is a critical issue which should be decided at trial rather than by demurrer. Springfield v. Williams Plumbing Supply Co., 249 S.C. 130, 153 S.E. (2d) 184 (1967); Crowley v. Bob Jones University, 268 S.C. 492, 234 S.E. (2d) 879 (1977).[1]
Accordingly, the order denying appellants' demurrer is affirmed.
LEWIS, C.J., and LITTLEJOHN, RHODES and GREGORY, JJ., concur.
NOTES
[1]  See also Sams v. Sams, 247 S.C. 467, 148 S.E. (2d) 154 (1966); Dismukes v. Carletta et al., S.C. 236 S.E. (2d) 421, filed July 14, 1977; 71 C.J.S. Pleading § 265, p. 548.